NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS VASQUEZ-NINO, AKA Jose                No.    16-73141
Luis Vasquez,
                                                Agency No. A205-004-513
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Jose Luis Vasquez-Nino1, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
           In petitioner’s testimony before the immigration judge and in his
Opening Brief, he asserts that his true name is Jose Luis Vasquez-Pina.
from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We review de novo questions of law. Bhattarai v. Lynch,

835 F.3d 1037, 1042 (9th Cir. 2016). We dismiss in part and deny in part the

petition for review.

      Vasquez-Nino does not challenge the BIA’s conclusion that he waived his

challenge to the IJ’s denial of his asylum application as untimely filed. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). We lack

jurisdiction to consider Vasquez-Nino’s contentions as to exceptions to the time

limitation for asylum applications because he did not raise them to the agency. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency). Thus, we deny the petition for

review as to Vasquez-Nino’s asylum claim.

      Vasquez-Nino does not contend the BIA erred in concluding that he waived

any challenge to the IJ’s determination that he did not suffer past persecution. See

Martinez-Serrano, 94 F.3d at 1259-60. Substantial evidence supports the agency’s

determination that Vasquez-Nino failed to demonstrate that the harm he fears in


                                          2                                     16-73141
Mexico would be on account of a protected ground. See Pagayon v. Holder, 675

F.3d 1182, 1191 (9th Cir. 2011) (a personal dispute, standing alone, does not

constitute persecution on account of a protected ground). Thus, Vasquez-Nino’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Vasquez-Nino failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture). Vasquez-Nino’s contentions that the BIA erred in its analysis of his CAT

claim fail as unsupported by the record. See 8 C.F.R. § 1208.16(c)(2),

1208.18(a)(1)-(6).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   16-73141